102 N.H. 569 (1960)
EDWARD R. LAMB
v.
DANVILLE SCHOOL BOARD.
No. 4872.
Supreme Court of New Hampshire.
Argued July 14, 1960.
Decided July 19, 1960.
*571 Robert Shaw (by brief and orally), for the plaintiff.
George H. Grinnell (by brief and orally), for the defendant.
KENISON, C. J.
Mr. Justice Holmes' reminder "that the machinery of government would not work if it were not allowed a little play in its joints" (Bain Peanut Co. of Texas v. Pinson, 282 U.S. 499, 501), has had particular application in this jurisdiction to town and school meetings. More than three-quarters of a century ago it was established in Hill v. Goodwin, 56 N. H. 441, 447, that parliamentary rules in all their detail were not required to be followed in town meetings. "However wise or necessary such rules may be for legislative bodies, they are not adapted to the successful or prompt dispatch of business in town-meetings; and the statute therefore wisely allows the moderator a large discretion in prescribing rules for the government of his meeting, subject only to revision by the town." Hill v. Goodwin, supra. While this statement was made in regard to a town meeting, a similar statute and a similar rule applies in the conduct of school district meetings. RSA 40:4 and RSA 197:19. The latter statute reads as follows: "The moderator shall have the like power and duty as a moderator of a town meeting to conduct the business and to preserve order, and may administer oaths to district officers and in the district business. In case of a vacancy or absence a moderator pro tempore may be chosen." These sections give the moderator a wide discretion in prescribing rules for the government of a school district meeting. Leonard v. School District, 98 N. H. 296.
It has been the consistent practice of the courts of this state to construe liberally votes at town and school meetings without regard to technicalities or the strict rules of parliamentary procedure. New London v. Davis, 73 N. H. 72; Amey v. Pittsburg School District, 95 N. H. 386; Mace v. Salomon, 99 N. H. 370. Irregularities "where a moderator failed to observe the niceties of parliamentary procedure involving no violation of statutes" (Leonard v. School District, 98 N. H. 296, 298) are not sufficient to void the action of a school district meeting. In the present dispute there is no question about official neglect of duty on the part of the moderator. State v. Waterhouse, 71 N. H. 488. Likewise *572 there is no question that no appeal was taken by any voter from the rulings of the moderator during the course of the meeting. Since it does not appear that the procedure adopted by the school district violated any statutory duty but at most was a violation of parliamentary procedure, there is no basis for holding that the resulting vote was void or illegal. Wood v. Milton, 197 Mass. 531.
Petition dismissed.
All concurred.